Citation Nr: 0938095	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an enlarged 
testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.

The Veteran appeared at a Board hearing via video conference 
in August 2009 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The Veteran submitted additional evidence for 
which he waived initial RO review and consideration.  In 
light of the waiver, the Board may consider the evidence.  
See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that a pre-existing varicocele (claimed as an enlarged 
testicle) did not increase in severity during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309(a) (2009).

2.  A varicocele (claimed as an enlarged testicle) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.306(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  Further, following issuance of the March 2006 
letter, the claims were reviewed on a de novo basis, as shown 
in the December 2007 statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication, and the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis

Hearing Loss.

The Veteran asserts he experienced acoustic trauma during his 
service in Vietnam due to his close proximity to heavy 
artillery guns which were fired on an almost- continuous 
basis.  Two of his friends who reportedly served with him 
submitted similar statements.  Thus, there is competent 
evidence of the appellant being exposed to acoustic trauma 
inservice.  See 38 C.F.R. § 3.159(a).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

An August 2008 fee basis examination report noted the 
Veteran's right ear hearing was within normal limits through 
4000 Hertz (Hz), with a moderate to moderately severe 
sensorineural hearing loss above that level.  The Board 
notes, however, that the audio examination results reveal the 
right ear does not meet VA disability standards, regardless 
of whether there is a nexus with active service.  Id.  It 
does not manifest at 40 decibels (db) or greater at any of 
the frequencies, or at least at 26 db or greater for at least 
three.  The highest level shown in the right ear is 25 db at 
4000 Hz, and speech recognition was 100 percent.

The examiner diagnosed a moderate to moderately severe 
sensorineural hearing loss above 3000 Hz in the left ear.  It 
meets the disability standard, as a left ear hearing loss was 
manifested at 45 db at 4000 Hz.  Hence, the remaining 
question is whether there is a nexus between that loss and 
active service. 

The May 1966 Report Of Medical Examination For Induction 
notes the Veteran's hearing was within normal limits upon 
entry into active service.  Service treatment records are 
entirely negative for any entries related to complaints, 
findings, or treatment for, a hearing loss.  The Veteran 
noted at the hearing that he had problems in Vietnam but he 
never sought medical attention.  Upon reassignment to Ft. 
Bragg, North Carolina, his daily duties did not entail 
exposure to high noise levels.  The September 1968 Report Of 
Medical Examination For Release From Active Duty also notes 
the Veteran's hearing was within normal limits, and he was 
deemed physically fit for separation.  There is no evidence 
of a hearing loss having manifested to at least a compensable 
degree within one year of separation from service.

The Veteran's testimony at the hearing was vague as to when 
he first noticed hearing problems after his separation from 
active service.  When his representative inquired, he 
immediately inquired about the Veteran's tinnitus.  So, the 
question of the earliest post-service point at which he 
noticed a hearing loss was not answered.  In any event, the 
Board finds no factual basis for service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

The August 2008 examination report notes the audiologist 
reviewed the claims file and noted the Veteran's hearing was 
normal both upon entry and at separation from active service.  
His hearing did not show any worsening in service.  In light 
of those factors, the audiologist opined there was no causal 
linkage between the Veteran's hearing loss and his active 
service.  Thus, the Board is constrained to fine the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Enlarged Testicle. 

Although the Veteran denied a history of genitourinary 
problems on his May 1966 Report Of Medical History for his 
examination at Induction, the Report Of Medical Examination 
For Induction notes his genitourinary system was assessed as 
abnormal, as a varicocele was noted.

In this regard, a veteran is presumed to have been in sound 
condition when enrolled for service, except for any disease 
or injury noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre-existing disorder is 
"noted" on entering service, the Veteran has the burden of 
showing an increase in disability during service.  If the 
Veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

As indicated above, the Veteran's varicocele was noted at 
induction.  There is no aggravation of a preexisting disease 
or injury if the disorder did not increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition" 
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Route v. Brown, 10 Vet. App. 183, 189 (1997). 

The Veteran noted at the hearing that he had symptoms both in 
Vietnam and after his reassignment to Ft. Bragg.  Service 
treatment records note a consult in April 1967 where the 
Veteran reported his varicocele was enlarging and beginning 
to cause pain.  The urology clinic noted the same day that 
examination revealed minimal symptoms which could be relieved 
by wearing jockey shorts.  The impression was varicocele of 
no clinical significance.

In August 1968 at Ft. Bragg, it was noted by a medic the 
Veteran had a groin strain.  The next entry notes the 
symptoms were few and the clinical assessment was that the 
appellant had a varicocele.  The Veteran was placed on a 
temporary profile which precluded prolonged standing, 
walking, and lifting.  As the Veteran noted at the hearing, 
the profile expired a couple of days prior to his separation.

In October 1968, the Veteran was examined and the varicocele 
was found to have improved.

A July 2008 VA examination report notes that the examiner 
conducted a review of the claims file.  Following that review 
and an examination of the Veteran, the examiner diagnosed an 
asymptomatic left varicocele.  The examiner opined that there 
was no evidence of permanent aggravation of the preexisting 
varicocele during active service.  The examiner observed 
there was no mention of the size of the varicocele at the 
examination for Induction.  The service treatment records 
noted that the Veteran was reevaluated in October 1968 and 
the disorder was found to have improved with the wearing of 
larger fatigues.  He was released to duty.  Also noted by the 
examiner was an entry of December 1991 in private medical 
records that merely noted a left varicocele with no mention 
of size.  The Veteran mentioned to the examiner that he and 
his wife saw a physician for inability to conceive children.  
There are no extant records related to such visits.  The 
examiner observed that a varicocele, if large, can affect the 
production of effective sperm, and surely a physician 
evaluating for infertility would have noted it had one 
existed and made recommendations.

The Veteran had hospital evaluations in 1973, 1974, two in 
1977, and one in 1991, for various complaints, and there was 
no mention of testicular or varicocele complaints.  A March 
2006 examination noted a slight enlargement of the epididymis 
of the left testicle but no varicocele.  The examiner noted 
there are ascending gradations of varicoceles, Grade I 
through III, depending on size, and he assessed the Veteran's 
as Grade I: it cannot be seen but can be felt when he is 
standing.  In light of all of the above factors, the examiner 
opined the Veteran's active service did not aggravate his 
preexisting varicocele.  The Board finds the examiner's 
opinion fully supported by the evidence of record.

Thus, the Board is constrained to fine the preponderance of 
the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(b), 3.306(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an enlarged testicle is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


